Citation Nr: 0208584	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected varicose veins of the right leg, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his mother



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1974.

This appeal arises from a November 1991 rating decision of 
the St. Louis, Missouri Regional Office (RO), which denied 
entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg.  The case was remanded from the Board 
to the RO in June 1994 for additional development of the 
evidence.  By decision of the Board in May 1995, the 
veteran's claim of entitlement to a rating in excess of 20 
percent for varicose veins of the right leg was denied. 

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  A joint motion to 
vacate the Board's decision and to remand the case to the 
Board for readjudication was filed in September 1996.  The 
case was returned to the Board pursuant to a September 1996 
order of the Court wherein the joint motion was granted and 
the Board's May 1995 decision was vacated.  The case was 
remanded from the Board to the RO in April 1997 for 
additional development of the evidence.  

By rating decision in September 1999, entitlement to TDIU 
benefits was denied; an appeal relative to this issue has 
been perfected.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Under the old rating criteria, varicose veins of the 
right leg are manifested by complaints of pain; the clinical 
evidence does not show the presence of marked distortion and 
sacculation, edema or episodes of ulceration of the right 
leg.

3.  Under the new rating criteria, varicose veins of the 
right leg are manifested by complaints of pain; with clinical 
findings not demonstrating the presence of persistent edema, 
eczema or intermittent ulceration.

4.  Neither the old nor the new rating criteria support the 
veteran's claim for a higher evaluation for varicose veins of 
the right leg.

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected varicose veins of the 
right leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7120 (as in 
effect before and after January 12, 1998).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the November 
1991 and September 1999 rating decisions of the evidence 
needed to substantiate his claims.  He was provided an 
opportunity to submit such evidence.  In the June 1999, March 
2000 and October 2001 statements of the case, the RO notified 
the veteran of all regulations relating to his claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  In June 
2001, the veteran received a thorough and quite extensive 
letter from the RO detailing specific information about the 
VCAA in relation to the veteran's claims to include what 
evidence was still needed to support his claims, what had 
been accomplished to assist the veteran with his claims, what 
the evidence must show to establish entitlement relative to 
his claims, as well as information concerning VA's duty to 
notify the veteran about his claims and the duty to assist 
him in obtaining evidence.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has been provided multiple VA rating examinations and all 
relevant medical evidence has been obtained.  Complete 
records have been obtained from the Social Security 
Administration concerning a claim for disability benefits 
under the aegis of that agency and the veteran presented 
testimony at hearing at the RO in March 1992.  In short, VA 
has fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On private medical examination in January 1991, it was noted 
that there might currently be slight swelling of the right 
lower leg although the increased diameter of the calf could 
be due to a difference in muscle size.  There was no evidence 
of ulceration or chronic stasis dermatitis.

An April 1991 VA venous Doppler study showed no evidence of 
deep vein thrombosis of the right lower extremity.

A June 1991 Social Security Administration (SSA) decision 
determined that the veteran was disabled for SSA purposes 
prior to the date of his January 1984 application.  The 
veteran has 9 years of formal education.  He testified that 
he was in constant pain and wore support hose.  He stated 
that he could not perform at a job where he could sit-down as 
he would develop bad cramps of the legs and experience a 
burning sensation and numbness which would render him unable 
to concentrate.  It was determined that the veteran could no 
longer perform his past relevant work as a bus boy, kitchen 
helper or order filler.  Thus, the veteran was found to be 
disabled for SSA purposes.

On VA vascular examination in October 1991, the veteran 
reported that he could not sit for any period of time without 
having numbness and pain of the right leg.  Femoral pulses 
were 3 plus and equal bilaterally.  The calves were equal in 
size. There were no ulcers or discoloration of the right leg.  
Capillary filling time of the right toenails were within 
normal limits.  Gross sensory and motor functions were 
intact.  The diagnosis was a history of post phlebitis 
syndrome.

On VA neurology examination in October 1991, skin was cold to 
touch as opposed to the left lower extremity.  Vibratory 
sense, position sense, pin prick and light touch were all 
intact.  There was no loss of motor power.  The diagnosis was 
borderline sympathetic causalgia of the right lower 
extremity.

The veteran testified in March 1992 that he was seen once a 
month at a pain clinic; that he was on medication and that he 
wore support or elastic stockings which extended over the 
entire leg; that he elevated the right leg 5 to 6 times a 
day; that there was constant pain; and that there was 
extensive swelling with extended standing.

On VA examination in September 1994, the appearance of the 
skin was good.  The veteran came to the examination wearing 
support hose.  The skin was without discoloration, edema or 
ulcers.  Venous studies conducted in August 1994 revealed a 
small amount of valvular incompetency.  The official 
interpretation was normal spontaneous phasic and augmented 
flows of the deep veins of the lower extremities.  Some 
reflux of the right calf and mildly decreased phasic flow of 
the tibial vessel were noted.  The interpretation was 
consistent with mild venous insufficiency of the right lower 
leg.  The vascular team opined that there was a very mild 
degree of venous insufficiency which was asymptomatic.  

On VA neurology examination in July 1998, the veteran 
complained of right leg weakness after walking one-half 
block.  He complained of a "pumping" pain behind the right 
knee.  There was no motor defect of the right leg.  There was 
no muscle atrophy, fasciculations or tremors.  The veteran 
walked rapidly and briskly and apparently had done so from 
the front of the hospital back to the rear of the building.  
Right leg skin color, temperature and sweating appeared 
normal.  There was no evidence of recurrent ulcer, past 
ulceration or scarring from fibrosis of the skin, underlying 
tissue or alteration in pigmentation.  The veteran asserted 
that his condition interfered with daily activities, but 
there was no evidence at the time of examination that the 
condition interfered with anything that he was asked to do.  
The veteran's condition did not involve nerves.  There was no 
evidence of neurologic disease or disability.  There was no 
muscle atrophy or edema of the right leg.  The right calf was 
one centimeter larger in size than the left calf.  It was 
opined that this difference was due to a developmental 
disorder of the veteran's body.  

It was noted that the veteran had been examined by a board 
certified neurologist and there had been no evidence of 
neurological disease or disability.  The veteran's pain was 
not related to a neurologic condition.  In general, pain as 
described by the veteran (which was constant and never 
stopped) was felt not to be due to neurologic disability by 
the examiner.  As there is no neurological impairment in this 
case, any putative neurologic disability has no relationship 
to the veteran not working.  It was difficult for the 
examiner to believe that whatever physical condition this 
presumably quite well veteran had, would prevent him from 
working.  It was further opined that the conditions affecting 
the veteran's inability to work when he was evaluated by the 
SSA, had to do with subjective complaints which were totally 
independent of objective evidence of disability.  An addendum 
indicates that an EMG and nerve conduction studies were 
normal and the examiner's opinions remained unchanged.  

On VA vascular examination in November 1998, the veteran 
reported being unable to climb one flight of stairs without 
resting.  Pain worsened with walking.  On examination, there 
were minimally tender moderate varicosities of right 
popliteal fossa extending slightly superiorly to the medial 
aspect.  There was no discoloration, ulceration, edema or 
skin changes.  It was noted that the veteran suffered from 
chronic right leg pain and weakness which affected his 
ability to perform manual labor.  The veteran's chronic 
radiating pain was not consistent with venous or arterial 
disease.  This symptom was much more consistent with 
radiculopathy.

On VA examination in August 1999, it was noted that the 
veteran was last employed as a warehouse worker in 1986.  An 
MRI conducted in October 1998 revealed moderate herniation of 
the L4-5 disc of the right lateral recess.  The veteran's 
current condition affected his usual daily activities as he 
was very inactive.  On examination, the right leg was not 
edematous.  Skin was warm and dry.  There were a cluster of 
varicose veins which were mildly dilated.  There was some 
slight discoloration of the right lateral calf.  There was no 
dermatitis or stasis pigmentation changes noted of the foot 
or ankle.  There was no flaky skin present.  The diagnosis 
was varicose veins with intermittent edema and beginning 
stasis pigmentation of the right leg calf.  It was opined 
that it was more likely than not that the veteran's 
persistent pain and numbness were not related to the varicose 
veins but were related to the L4-5 disc herniation.  
Therefore, it was less likely than not that the varicose 
veins were related to his inability to work.  

On VA examination in May 2000, the veteran indicated that he 
could not perform at his old job as a maintenance man as it 
required too much walking.  He had previously worked as a 
warehouse worker.  The veteran was not wearing support hose 
today.  He had been unemployed for 12 years and had been on 
SSA disability benefits for the same period of time.  On 
examination, there were superficial varicosities of the right 
popliteal area.  The diagnosis was varicosities of the right 
popliteal area which were mild in nature and appeared to be 
asymptomatic.  They were non-tender to touch.  There was no 
evidence of swelling or skin breakdown associated with the 
varicosities.  They seemed localized to the popliteal area 
with no evidence of any other distribution above the inner 
thigh or below the leg.  There was no evidence of edema.  
There was a slight discrepancy in the diameter of the right 
versus the left thigh.  This was felt to be developmental in 
nature as both thighs were well muscled and the difference 
did not seem to represent any sign of muscle atrophy or 
weakness. 


Analysis 

Service connection is in effect for varicose veins of the 
right leg, evaluated as 20 percent disabling under DC 7120 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In a precedent opinion of the VA Office of 
the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral. Moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, without involvement 
of the deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In the instant case, the Board finds that the evidence on 
file does not warrant a disability rating in excess of 20 
percent under the "old" or "new" versions of Diagnostic 
Code 7120.  

Under the old rating criteria, the assignment of a 40 percent 
evaluation required the presence of severe unilateral 
varicose veins involving the superficial veins above and 
below the knee with involvement of the long saphenous vein, 
varicosities ranging over 2 centimeters in diameter, marked 
distortion and sacculation, edema and episodes of ulceration.  
The veteran has been examined numerous times during the 
pendency of this appeal.  The examination reports do not show 
marked distortion and sacculation, edema or episodes of 
ulceration.  The veteran has reported edema of the right leg, 
but examination reports rather consistently showed no edema 
being present.  At most, the examiner in August 1999 
diagnosed intermittent edema which was based on the veteran's 
history as no edema was found on examination.  The Board 
finds, therefore, that the evidence does not demonstrate 
severe unilateral varicose veins under the old rating 
criteria. 

On application of the new rating criteria for a 40 percent 
evaluation, there is no evidence of persistent edema of the 
right leg.  On the August 1999 VA examination, the examiner 
reported beginning stasis pigmentation of the right leg.  On 
the rest of the examinations, to include one that was 
conducted after August 1999 in May 2000, stasis pigmentation 
was not found.  Nonetheless, the records are consistently 
silent in not showing eczema or ulceration.  Accordingly, in 
the absence of persistent edema, eczema and ulceration, there 
is no basis for the assignment of a 40 percent evaluation for 
varicose veins of the right leg under the new rating 
criteria.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2001).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A higher rating is possible under 
the rating schedule, but the medical evidence demonstrates 
that the requisite manifestations for a higher rating are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture which is not contemplated 
by the rating schedule.  The record does not show that the 
veteran has been frequently hospitalized for varicose veins.  
Thus, there is no evidence that the impairment resulting from 
varicose veins of the right leg warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from varicose 
veins of the right leg is adequately compensated by the 20 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran has reported that he had last worked full time in 
1988.  The veteran finished one year of high school and he 
did not have any other education or training before he became 
too disabled to work.  He had worked as a bus boy, kitchen 
helper, order filler and in a warehouse.

The veteran is service connected for varicose veins evaluated 
as 20 percent disabling.  It is now contended that the 
veteran is unable to work due to this disability.  He has 
indicated that he was unable to walk or stand on his feet for 
extended periods as would be necessary to perform on each of 
his past jobs.  He further indicates that he cannot sit for 
extended periods of time due to varicose veins which 
obstructs his ability to work in a more sedentary field of 
employment.  The rather extensive medical record detailed 
above relative to the veteran's increased rating claim fails 
to demonstrate even a severe level of disability as would be 
necessary for a 40 percent evaluation.  In July 1998, the VA 
examiner noted that although the veteran claimed that 
varicose veins interfered with his daily activities, the 
examiner opined that there was no evidence that this 
condition interfered with anything the veteran was asked to 
do.  The examiner further opined that it would be difficult 
for the examiner to believe that the veteran's physical 
condition would prevent him from working.  It was noted that 
the veteran had been found to be disabled for SSA purposes; 
however, the examiner noted that the SSA determination had 
been based on the veteran's subjective complaints which were 
totally independent of the objective medical evidence.  

On examination in August 1999, it was opined that it was more 
likely than not that the veteran's persistent pain and 
numbness of the right leg were not related to the varicose 
veins, but were related to the L4-5 disc herniation.  
Therefore, it was opined that it was less likely than not 
that the varicose veins were related to the veteran's 
inability to work.  

Based on the entire record to include the veteran's level of 
education, employment history and the medical opinions 
regarding his ability to work, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
varicose veins.










ORDER

Entitlement to the assignment of a rating in excess of 20 
percent for the service connected varicose veins of the right 
leg is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

